                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:

 Russel P. Blust                                                          Chapter:                    13
 aka Russel P. Blust, Sr.

                                                                          Case No.:                   1:15-bk-02826-HWV




                                        ORDER SETTING STATUS CONFERENCE

           IT IS HEREBY ORDERED that pursuant to the Court’s own Motion under 11 U.S.C. §

105(d), a Status Conference is scheduled in the above-captioned case on:

 DATE:            October 14, 2020                          PLACE:                United States Bankruptcy Court
 TIME:            9:30 am                                                         The Ronald Reagan Federal Building
                                                                                  Bankruptcy Courtroom (3rd Floor)
                                                                                  Third and Walnut Streets
                                                                                  Harrisburg, Pennsylvania


Debtor 1 is ORDERED to appear.



       Dated: September 29, 2020                                 By the Court,



                                                                 Henry W. Van Eck, Chief Bankruptcy Judge                          (CD)




                 FACE MASKS AND APPROPRIATE SOCIAL DISTANCING WILL BE REQUIRED IN THE COURTROOM.

Initial requests for a continuance of hearing ( L.B.F. 9013−3, Request to Continue Hearing/Trial with Concurrence) shall be filed with the Court. Requests
received by the Court within twenty−four (24) hours of the hearing will not be considered except in emergency situations. Additional requests for
continuance must be filed as a Motion.

Requests to participate in a hearing telephonically shall be made in accordance with L.B.R. 9074−1(a).

Electronic equipment, including cell phones, pagers, laptops, etc., will be inspected upon entering the Courthouse. These devices may be used in common
areas and should be turned to silent operation upon entering the Courtroom and Chambers.

Photo identification is required upon entering the Courthouse.

  Case 1:15-bk-02826-HWV                          Doc 105 Filed 09/29/20 Entered      09/29/20
                                                                              Ord (Pro-Se)            13:13:47
                                                                                           Setting Status Conf - Revised Desc
                                                                                                                         07/20
                                                   Main Document    Page 1 of 1
